Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Rule 424(b)(2) Registration Statement No. 333-131159 5-yr Fixed Rate Notes: CUSIP 125581CT3 ; ISIN US125581CT31 ; Common Code 5-yr Floating Rate Notes: CUSIP 125581CU0 ; ISIN US125581CU04 ; Common Code 10-yr Fixed Rate Notes: CUSIP 125577AY2; ISIN US125577AY24 ; Common Code PRICING SUPPLEMENT NO. 17 Dated February 6, 2007 to Prospectus, dated January 19, 2006 and Prospectus Supplement, dated January 20, 2006 $2,000,000,000 CIT Group Inc. $500,000,000 5.40% Senior Notes due February 13, 2012 $750,000,000 Floating Rate Senior Notes due February 13, 2012 $750,000,000 5.65% Senior Notes due February 13, 2017 Joint Lead Managers Banc of America Securities LLC Citigroup JPMorgan RBS Greenwich Capital Co-Managers Bear, Stearns & Co. Inc. BNP PARIBAS Credit Suisse Deutsche Bank Securities Goldman, Sachs & Co. HSBC LaSalle Capital Markets RBC Capital Markets UBS Investment Bank Junior Co-Managers BMO Capital Markets BNY Capital Markets, Inc. CIBC World Markets National Australia Bank Limited Scotia Capital Calculation of Registration Fee Maximum Title of Each Class of Amount to be Aggregate Offering Amount of Securities to be Registered Registered Price Registration Fee (1) 5.40% Senior Notes due February 13, 2012 $500,000,000 99.926% $53,500 Floating Rate Senior Notes due February 13, 2012 $750,000,000 100% $80,250 5.65% Senior Notes due February 13, 2017 $750,000,000 99.660 % $80,250 (1) This Registration Fee is calculated pursuant to Rule 457(r) under the Securities Act. (X) Senior Notes ( ) Subordinated Notes Principal Amount: $500,000,000 aggregate principal amount of 5-yr Fixed Rate Notes; $750,000,000 aggregate principal amount of 5-yr Floating Rate Notes; $750,000,000 aggregate principal amount of 10-yr Fixed Rate Notes. Proceeds to Corporation: 99.576%, or $497,880,000 in the aggregate, for the 5-yr Fixed Rate Notes; 99.650%, or $747,375,000 in the aggregate, for the 5-yr Floating Rate Notes; 99.210%, or $744,075,000 in the aggregate, for the 10-yr Fixed Rate Notes. Underwriters Commission: 0.350%, or $1,750,000 in the aggregate, for the 5-yr Fixed Rate Notes; 0.350%, or $2,625,000 in the aggregate, for the 5-yr Floating Rate Notes; 0.450%, or $3,375,000 in the aggregate, for the 10-yr Fixed Rate Notes. Issue Price: 99.926%, or $499,630,000 in the aggregate, for the 5-yr Fixed Rate Notes; 100.000%, or $750,000,000 in the aggregate, for the 5-yr Floating Rate Notes; 99.660%, or $747,450,000 in the aggregate, for the 10-yr Fixed Rate Notes. Original Issue Date: February 13, 2007, for each of the 5-yr Fixed Rate Notes, the 5-yr Floating Rate Notes and the 10-yr Fixed Rate Notes. Maturity Date: February 13, 2012 for the 5-yr Fixed Rate Notes, provided that if any such day is not a Business Day, the required payment of principal and interest will be made on the following day which is a Business Day as if it were made on the date the payment was due, and no interest will accrue as a result of the delayed payment. February 13, 2012 for the 5-yr Floating Rate Notes, provided that if any such day is not a Business Day, the required payment of principal and interest will be made on the following day which is a Business Day as if it were made on the date the payment was due, and no interest will accrue as a result of the delayed payment. February 13, 2017 for the 10-yr Fixed Rate Notes, provided that if any such day is not a Business Day, the required payment of principal and interest will be made on the following day which is a Business Day as if it were made on the date the payment was due, and no interest will accrue as a result of the delayed payment. Interest Rate for the Fixed Rate Notes: The 5-yr Fixed Rate Notes will bear interest at an annual rate of 5.40%. The 10-yr Fixed Rate Notes will bear interest at an annual rate of 5.65%. Interest Rate Basis for the LIBOR Telerate. Floating Rate Notes: Index Maturity for the Floating Three months. Rate Notes: Spread for the Floating Rate +25 basis points (0.25%). Notes: Interest Rate Calculation for LIBOR Telerate determined on the Interest Determination Date plus the the Floating Rate Notes: Spread. Initial Interest Rate for the LIBOR Telerate determined two London Business Days prior to the Original Floating Rate Notes: Issue Date plus the Spread. Specified Currency: U.S. Dollars ($). Delivery: The Notes are expected to be delivered in book-entry form only, to purchasers through The Depository Trust Company, Clearstream and Euroclear, as the case may be, on or about February 13, 2007. Form: Global Notes. Denominations: The Notes will be issued only in denominations of $2,000 and integral multiples of $1,000 in excess thereof. Interest Reset Dates for the Quarterly on February 13, May 13, August 13 and November 13 of each year, Floating Rate Notes: commencing on May 14, 2007 (May 13, 2007 is not a Business Day), provided that if any such day would otherwise fall on a day that is not a Business Day, then the Interest Reset Date will be the next succeeding Business Day, except that if such Business Day is in the next succeeding calendar month, such Interest Reset Date will be the immediately preceding Business Day. Interest Payment Dates: Interest will be paid on the 5-yr Fixed Rate Notes on the Maturity Date and semiannually on February 13 and August 13 of each year, commencing on August 13, 2007, provided that if any such day is not a Business Day, the payment will be made on the next Business Day as if it were made on the date this payment was due, and no additional interest will accrue as a result of this delayed payment. Interest will be paid on the 5-yr Floating Rate Notes on the Maturity Date and quarterly on February 13, May 13, August 13 and November 13 of each year, commencing on May 14, 2007 (May 13, 2007 is not a Business Day), provided that if any such day (other than the Maturity Date) is not a Business Day, then the Interest Payment Date will be postponed to the following day that is a Business Day, except that if such Business Day falls in the next succeeding calendar month, such Interest Payment Date will be the immediately preceding Business Day. Interest will be paid on the 10-yr Fixed Rate Notes on the Maturity Date and semiannually on February 13 and August 13 of each year, commencing on August 13, 2007, provided that if any such day is not a Business Day, the payment will be made on the next Business Day as if it were made on the date this payment was due, and no additional interest will accrue as a result of this delayed payment. Accrual of Interest: For the 5-yr Fixed Rate Notes, interest payments will include the amount of interest accrued from and including the most recent Interest Payment Date to which interest has been paid (or from and including the Original Issue Date) to, but excluding, the applicable Interest Payment Date. For the 5-yr Floating Rate Notes, accrued interest will be computed by adding the Interest Factors calculated for each day from the Original Issue Date or from the last date to which interest has been paid or duly provided for up to but not including the day for which accrued interest is being calculated. The Interest Factor for any 5-yr Floating Rate Note for each such day will be computed by multiplying the face amount of such 5-yr Floating Rate Note by the interest rate applicable to such day and dividing the product thereof by 360. For the 10-yr Fixed Rate Notes, interest payments will include the amount of interest accrued from and including the most recent Interest Payment Date to which interest has been paid (or from and including the Original Issue Date) to, but excluding, the applicable Interest Payment Date. Interest Determination Date for Two London Business Days prior to each Interest Reset Date. the Floating Rate Notes: Maximum Interest Rate for the Maximum rate permitted by New York law. Floating Rate Notes: Minimum Interest Rate for the 0.0%. Floating Rate Notes: 2 Exchange Listing: None. Other Provisions: 5-yr Fixed Rate Notes means the 5.40% Senior Notes Due February 13, 2012. 5-yr Floating Rate Notes means the Floating Rate Senior Notes Due February 13, 2012. 10-yr Fixed Rate Notes means the 5.65% Senior Notes Due February 13, 2017, and collectively with each of the 5-yr Fixed Rate Notes and the 5-yr Floating Rate Notes, the Notes. LIBOR Telerate means the rate for deposits in U.S. dollars having the Index Maturity specified above which appears on the Telerate Page 3750 (defined below) as of 11:00 a.m., London time, on the applicable Interest Determination Date. Telerate Page 3750 means the display page designated as page 3750 on the Moneyline Telerate service (or such other page as may replace page 3750 on that service for the purpose of displaying London Interbank Offered Rates). Business Day means any day, other than a Saturday or Sunday, that is neither a legal holiday nor a day on which banking institutions are authorized or required by law or regulation (including any executive order) to close in The City of New York, and with respect to the 5-yr Floating Rate Notes, a day that is also a London Business Day. London Business Day means any day on which dealings in deposits in U.S. dollars are transacted in the London interbank market. Trustee, Registrar, The Bank of New York (as successor to JPMorgan Chase Bank, N.A.) Authenticating Agent, U.S. Calculation Agent and U.S. Paying Agent: CUSIP: 125581CT3 for the 5-yr Fixed Rate Notes; 125581CU0 for the 5-yr Floating Rate Notes; 125577AY2 for the 10-yr Fixed Rate Notes. ISIN: US125581CT31 for the 5-yr Fixed Rate Notes; US125581CU04 for the 5-yr Floating Rate Notes; US125577AY24 for the 10-yr Fixed Rate Notes. Common Code: 028714203 for the 5-yr Fixed Rate Notes; 028714211 for the 5-yr Floating Rate Notes; 028714220 for the 10-yr Fixed Rate Notes. 3 PLAN OF DISTRIBUTION We have entered into a terms agreement, dated as of February 6, 2007, with the Underwriters named below, for whom Banc of America Securities LLC, Citigroup Global Markets Inc., Greenwich Capital Markets, Inc. and J.P.
